                 Case 21-10527-JTD             Doc 489        Filed 05/21/21        Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                  Chapter 11

CARBONLITE HOLDINGS LLC, et al.,1                       Case No. 21-10527 (JTD)

                                    Debtors.            (Jointly Administered)

                                                        Re.: Docket Nos. 486

                                      CERTIFICATE OF SERVICE

         I hereby certify that on May 21, 2021, I served or caused to be served the Order Approving

Stipulation Between the Official Committee of Unsecured Creditors and Orion Energy Partners

Investment Agent, LLC Extending the Challenge Deadline with Respect to the Prepetition CA Term

Secured Parties [Docket No. 486] upon the persons or entities listed on the attached service list

via (i) U.S. first-class mail, postage fully pre-paid; and/or (ii) electronic mail, as indicated thereon.


Dated: May 21, 2021                                   BLANK ROME LLP
Wilmington, Delaware
                                                       /s/ Stanley B. Tarr
                                                      Regina Stango Kelbon (DE No. 5444)
                                                      Stanley B. Tarr (DE No. 5535)
                                                      Jose F. Bibiloni (DE No. 6261)
                                                      1201 Market Street, Suite 800
                                                      Wilmington, Delaware 19801
                                                      Telephone:      (302) 425-6400
                                                      Facsimile:      (302) 425-6464
                                                      E-mail:         Kelbon@BlankRome.com
                                                                      Tarr@BlankRome.com
                                                                      JBibiloni@BlankRome.com

                                                      -and-

1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
Case 21-10527-JTD   Doc 489     Filed 05/21/21   Page 2 of 9




                        HOGAN LOVELLS US LLP
                        Erin N. Brady
                        David P. Simonds
                        Edward McNeilly
                        1999 Avenue of the Stars, Suite 1400
                        Los Angeles, CA 90067
                        Telephone:    (310) 785-4600
                        Facsimile:    (310) 785-4601
                        Email:        erin.brady@hoganlovells.com
                                      david.simonds@hoganlovells.com
                                      edward.mcneilly@hoganlovells.com

                        -and-

                        HOGAN LOVELLS US LLP
                        Kevin Carey
                        1735 Market St., Floor 23
                        Philadelphia, PA 19103
                        Telephone:     (267) 675-4600
                        Facsimile:     (267) 675-4601
                        Email:         kevin.carey@hoganlovells.com

                        Counsel to the Official Committee of
                        Unsecured Creditors
Case 21-10527-JTD   Doc 489   Filed 05/21/21   Page 3 of 9




                    SERVICE LIST
                                                                     Case 21-10527-JTD                  Doc 489         Filed 05/21/21      Page 4 of 9
   Creditor Name            Attention          Address 1               Address 2          Address 3            City         State          Zip           Country     Email Address           Service Method
                                           225 W Hospitality
2245 Valley LLC        Attn: Jamie Johnson Ln                     Suite 315                           San Bernardino   CA                        92408                                   VIA FIRST CLASS MAIL
                       Attn: Jason Young 14620 Joanbridge
Allan Company          CEO                 St                                                         Baldwin Park     CA                        91706                                   VIA FIRST CLASS MAIL

American Starlinger-   Attn: Wes Wood &                                                                                                                            wwood@starlingers VIA FIRST CLASS MAIL
Sahm Inc.              Megan Jones          11 Jack Casey Ct                                          Fountain Inn     SC                        29644             ahm.com              & EMAIL
American Supply        c/o Sterling                                                                                                                                                     VIA FIRST CLASS MAIL
Company                Industries LP        Attn: Alex Nehora     1621 E 27th St                      Los Angeles      CA                        90011             anehorai@aol.com & EMAIL
Anderson Systems       c/o Price Postel &   Attn: Ryan D. Zick,                                                                                                                         VIA FIRST CLASS MAIL
Inc.                   Parma LLP            Esq.                  200 E Carrillo St   Suite 400       Santa Barbara    CA                        93101             rzick@ppplaw.com & EMAIL
                                                                                                                                                                   michael.messersmit
                                                                                                                                                                   h@arnoldporter.com
                                                                                                                                                                   ;
                       Attn: Michael                                                                                                                               sarah.gryll@arnoldp
                       Messersmith, Sarah                                                                                                                          orter.com;
Arnold & Porter        Gryll, & Ginger                                                                                                                             ginger.clements@ar VIA FIRST CLASS MAIL
Kaye Scholer LLP       Clements           70 W Madison St         Suite 4200                          Chicago          IL           60602-4321                     noldporter.com       & EMAIL
B&B Plastics           Attn: Susana                                                                                                                                info@bbplasticsinc. VIA FIRST CLASS MAIL
Recyclers Inc.         Rodriguez          3040 N Locust Ave                                           Rialto           CA                        92377             com                  & EMAIL
                                                                                                                                                                   akramer@otterbour
                                                                                                                                                                   g.com;
                                            Attn: Andrew M.                                                                                                        dmorse@otterbourg
                                            Kramer, David W.                                                                                                       .com;
                                            Morse, & Frank J.                                                                                                      fpecorelli@otterbour VIA FIRST CLASS MAIL
Bank Leumi USA       c/o Otterbourg PC      Pecorelli             230 Park Ave                        New York         NY           10169-0075                     g.com                & EMAIL
                     c/o Levene Neale
                     Bender Yoo & Brill     Attn: Eve H. Karasik 10250 Constellation                                                                               ehk@lnbyb.com;        VIA FIRST CLASS MAIL
Berks61 Owner LLC LLP                       & Jeffrey S. Kwong Blvd                  Suite 1700       Los Angeles      CA                        90067             jsk@lnbyb.com         & EMAIL
Blum & Sons          c/o Price Postel &     Attn: Ryan D. Zick,                                                                                                                          VIA FIRST CLASS MAIL
Electric, Inc.       Parma LLP              Esq.                 200 E Carrillo St   Suite 400        Santa Barbara    CA                        93101             rzick@ppplaw.com      & EMAIL
California
Department of
Resources
Recycling &
Recovery                                    1001 I St             Mail Stop 9A                        Sacramento       CA                        95814                                   VIA FIRST CLASS MAIL
California Office of
the Attorney                                                                                                                                                       bankruptcy@coag.g VIA FIRST CLASS MAIL
General                                     PO Box 944255                                             Sacramento       CA           94244-2550                     ov                & EMAIL

CarbonLite Holdings    c/o Pachulski Stang Attn: Jeffrey W.    10100 Santa Monica                                                                                  jdulberg@pszjlaw.c    VIA FIRST CLASS MAIL
LLC                    Ziehl & Jones LLP Dulberg               Blvd               13th Floor          Los Angeles      CA                        90067             om                    & EMAIL
CarbonLite Holdings    c/o Force Ten                                                                                                                               bweiss@force10part    VIA FIRST CLASS MAIL
LLC                    Partners LLC        5271 California Ave Ste 270                                Irvine           CA           92617-3222                     ners.com              & EMAIL

                                                                                                                                                                   joneill@pszjlaw.com
                                                                                                                                                                   ;
                                        Attn: James E.                                                                                                             sgolden@pszjlaw.co
CarbonLite Holdings c/o Pachulski Stang O'Neill & Steven W.                                                                                                        m;                    VIA FIRST CLASS MAIL
LLC                 Ziehl & Jones LLP Golden                919 N Market St           17th Floor      Wilmington       DE                        19899             efile1@pszjlaw.com    & EMAIL
                    Attn: Director or                                                                                                                              pdmglendale@cigna     VIA FIRST CLASS MAIL
Cigna               Officer             400 N Brand Blvd    3rd Floor                                 Glendale         CA                        91203             .com                  & EMAIL

                                            Attn: Arturo M.
                                            Cisneros, Esq.,
                       c/o Malcolm &        William G. Malcolm,                                                                                                    arturo@mclaw.org;
                       Cisneros, A Law      Esq., & Nathan F.   2112 Business                                                                                      bill@mclaw.org;   VIA FIRST CLASS MAIL
City of Riverside      Corporation          Smith, Esq.         Center Dr                             Irvine           CA                        92612             nathan@mclaw.org & EMAIL
                       Attn: Finance
                       Division & Public                                                                                                                           rpu-                  VIA FIRST CLASS MAIL
City of Riverside      Utilities            3900 Main St          6th Floor                           Riverside        CA                        92522             cc@riversideca.gov    & EMAIL
Custom Polymers                                                                                                                                                    petra@custompoly      VIA FIRST CLASS MAIL
Pet LLC                Attn: Petra          831 E Morehead St Suite 40                                Charlotte        NC                        28202             mers.com              & EMAIL



In re: CarbonLite Holdings LLC et al.
Case No. 21‐10527 (JTD)                                                                                                                                                                                       Page 1 of 6
                                                                  Case 21-10527-JTD                 Doc 489        Filed 05/21/21       Page 5 of 9
   Creditor Name         Attention             Address 1            Address 2         Address 3             City        State          Zip           Country     Email Address            Service Method
Delaware Office of Delaware
the Attorney       Department of           Carvel State                                                                                                        attorney.general@d     VIA FIRST CLASS MAIL
General            Justice                 Building             820 N French St                   Wilmington       DE                        19801             elaware.gov            & EMAIL
Delaware Secretary Division of                                                                                                                                 dosdoc_bankruptcy      VIA FIRST CLASS MAIL
of State           Corporations            Franchise Tax        401 Federal St    PO Box 898      Dover            DE                        19903             @state.de.us           & EMAIL
                   Division of
Delaware Secretary Corporations
of State           Franchise Tax           PO Box 898                                             Dover            DE                        19903                                    VIA FIRST CLASS MAIL

Delaware Secretary
of Treasury                                PO Box 7040                                            Dover            DE                        19903                                    VIA FIRST CLASS MAIL
Delaware State                             820 Silver Lake                                                                                                     statetreasurer@stat    VIA FIRST CLASS MAIL
Treasury                                   Blvd                 Suite 100                         Dover            DE                        19904             e.de.us                & EMAIL
                                                                                                                                                               samhong805@gmai        VIA FIRST CLASS MAIL
Duris Corporation  Attn: Sam Hong          2655 1st St        Suite 250                           Simi Valley      CA                        93065             l.com                  & EMAIL
Electronic Systems                         200 Ashford Center                                                                                                                         VIA FIRST CLASS MAIL
SPA                Attn: Villard Bastien   N                  Suite 215                           Atlanta          GA                        30338             vbastien@me.com        & EMAIL
Emerging
Acquisitions LLC   Attn: Gary Weber        3592 W 5th Ave                                         Eugene           OR                        97405                                    VIA FIRST CLASS MAIL
                                                                                                                                                               hhecfb@hershnerhu
                                                                                                                                                               nter.com;
Emerging              c/o Hershner Hunter                                                                                                                      ncary@hershnerhun      VIA FIRST CLASS MAIL
Acquisitions LLC      LLP                 Attn: Nancy K. Cary   180 E 11th Ave                    Eugene           OR                        97401             ter.com                & EMAIL
Engie Resources       Attn: Tamara                                                                                                                             tamara.cooper@eng      VIA FIRST CLASS MAIL
LLC                   Cooper              PO Box 9001025                                          Louisville       KY           40290-1025                     ie.com                 & EMAIL
                                          17100 Bear Valley                                                                                                    davidha@everrankc      VIA FIRST CLASS MAIL
Everrank Inc.         PMB 280             Rd                    Suite 8                           Victorville      CA           92395-5852                     a.com                  & EMAIL
                                          17100 Bear Valley                                                                                                    davidha@everrankc      VIA FIRST CLASS MAIL
Everrank Inc.         PMB 280             Rd                    Suite 8                           Victorville      CA           92395-5852                     a.com                  & EMAIL
                                          23901 Calabasas                                                                                                      jbowles@exactstaff.    VIA FIRST CLASS MAIL
Exact Staff Inc.      Attn: Jennie Bowles Rd                    Suite 1085                        Calabasas        CA           91302-1586                     com                    & EMAIL
                                          9663 Santa Monica                                                                                                    dalila@fairmontlogis   VIA FIRST CLASS MAIL
Fairmont Logistics    Attn: Dalila Gomez Blvd                   Suite 1092                        Beverly HIlls    CA                        90210             tics.com               & EMAIL
Federal
Communications                            Office of General
Commission            Attn: Matthew Berry Counsel               445 12th St SW                    Washington       DC                        20554                                    VIA FIRST CLASS MAIL

GP Harmon             dba Harmon           Attn: Susan Roth &                                                                                                  sroth@gapac.com; VIA FIRST CLASS MAIL
Recycling LLC         Associates LLC       Jason Smither        1 Jericho Plaza   Suite 204       Jericho          NY           11753-1681                     jsmithe@gapac.com & EMAIL

Indorama Ventures
Sustainable                                11591 Etiwanda                                                                                                      paul.lee@us.indora VIA FIRST CLASS MAIL
Solutions - Fontana Attn: Paul Lee         Ave                                                    Fontana          CA                        92337             ma.net             & EMAIL
Internal Revenue
Service                                    PO Box 21126                                           Philadelphia     PA                        19114                                  VIA FIRST CLASS MAIL
Internal Revenue    Attn: Susanne                                                                                                                              sbse.Insolvency.balt VIA FIRST CLASS MAIL
Service             Larson                 31 Hopkins Plaza     Room 1150                         Baltimore        MD                        21201             @irs.gov             & EMAIL
                    Centralized
Internal Revenue    Insolvency
Service             Operation              PO Box 7346                                            Philadelphia     PA           19101-7346                                            VIA FIRST CLASS MAIL
Internal Revenue
Service             Attn: Insolvency       1352 Marrows Rd      2nd Floor                         Newark           DE           19711-5445                                            VIA FIRST CLASS MAIL

Interstate
Automobile Network
dba Luxury Auto    c/o Law Office of       Attn: Steven L.      11150 W Olympic                                                                                office@stevenbryso VIA FIRST CLASS MAIL
Leasing            Steven L. Bryson        Bryson               Blvd              Suite 1120      Los Angeles      CA                        90064             n.com              & EMAIL

Interstate
Automobile Network
dba Luxury Auto    c/o Dilworth Paxson                      704 N King St Suite                                                                                mweis@dilworthlaw. VIA FIRST CLASS MAIL
Leasing            LLP                 Attn: Martin J. Weis 500                 PO Box 1031       Wilmington       DE           19899-1031                     com                 & EMAIL
                                                                                                                                                                                   VIA FIRST CLASS MAIL
KT Resources          Attn: Kitaek Oh      1340 E Route 66      Suite 200-D                       Glendora         CA                        91740             okt@ktresources.net & EMAIL

In re: CarbonLite Holdings LLC et al.
Case No. 21‐10527 (JTD)                                                                                                                                                                                    Page 2 of 6
                                                                      Case 21-10527-JTD                  Doc 489          Filed 05/21/21        Page 6 of 9
   Creditor Name            Attention             Address 1             Address 2          Address 3             City         State           Zip               Country      Email Address          Service Method
                                                                                                                                                                          jeff.bjork@lw.com;
Latham & Watkins                                                                                                                                                          carbonlite.lwteam@l   VIA FIRST CLASS MAIL
LLP                    Attn: Jeff Bjork       355 S Grand Ave       Suite 100                          Los Angeles       CA                         90071                 w.com                 & EMAIL
Latham & Watkins                                                                                                                                                          james.ktsanes@lw.c    VIA FIRST CLASS MAIL
LLP                    Attn: James Ktsanes 330 N Wabash Ave Suite 2800                                 Chicago           IL                         60611                 om                    & EMAIL
Latham & Watkins       Attn: Andrew C.                                                                                                                                    andrew.ambruoso@      VIA FIRST CLASS MAIL
LLP                    Ambruoso            885 Third Ave                                               New York          NY                         10022                 lw.com                & EMAIL
                                                                                                                                                                          deborah.gorzelany
MacDermid              Attn: Deborah                                                                                                                                      @macdermidenthon VIA FIRST CLASS MAIL
Incorporated           Gorzelany              PO Box 843568                                            Los Angeles       CA           90084-3568                          e.com            & EMAIL
Marglen Industries                            1748 Ward                                                                                                                                    VIA FIRST CLASS MAIL
Inc                    Attn: M. Cook          Mountain Rd NE                                           Rome              GA                         30161                 mcook@marglen.us & EMAIL
                       Attn: Dan Zinman,
Miles Chemical         Tammy Simpers, &                                                                                                                                   cs@mileschemical.c    VIA FIRST CLASS MAIL
Company Inc.           Gregg Milhaupt         12801 Rangoong St                                        Arleta            CA                         91331                 om                    & EMAIL
                                                                                                                                                                          kelly.barnes@shipm    VIA FIRST CLASS MAIL
MoLo Solutions         Attn: Kelly Barnes     PO Box 7050                                              Carol Stream      IL           60197-7050                          olo.com               & EMAIL
Nahai Insurance                               Attn: Christopher A.                                                                                                        cward@polsinelli.co   VIA FIRST CLASS MAIL
Services Inc.          c/o Polsinelli PC      Ward                 222 Delaware Ave    Suite 1101      Wilmington        DE                         19801                 m                     & EMAIL
                                                                                                                                                                          robert.hertzberg@tr
                       c/o Troutman           Attn: Robert S.                                                                                                             outman.com;
Nestle Waters North    Pepper Hamilton        Hertzberg & Kay                                                                                                             kay.kress@troutman    VIA FIRST CLASS MAIL
America Inc.           Sanders LLP            Standridge Kress      4000 Town Center   Suite 1800      Southfield        MI           48075-1505                          .com                  & EMAIL
Nestle Waters North    Attn: Maria French &                                                                                                                               maria.french@water    VIA FIRST CLASS MAIL
America Inc.           Tonia M. Cannon        900 Long Ridge Rd Bldg 2                                 Stamford          CT           06902                               s.nestle.com          & EMAIL
                       Attn: Pamela                                                                                                                                       panderson@niagara
                       Anderson                                                                                                                                           water.com;
Niagara Bottling       Cridlebaugh & Sid      2560 E Philadelphia                                                                                                         sgulati@niagarawat    VIA FIRST CLASS MAIL
LLC                    Gulati                 St                                                       Ontario           CA                         91761                 er.com                & EMAIL
                                                                                                                                                                          emonzo@morrisjam
                                                                                                                                                                          es.com;
Niagara Bottling       c/o Morris James       Attn: Eric J. Monzo                                                                                                         bkeilson@morrisjam    VIA FIRST CLASS MAIL
LLC                    LLP                    & Brya M. Keilson     500 Delaware Ave   Suite 1500      Wilmington        DE                         19801                 es.com                & EMAIL
Nissan Motor
Acceptance Corp.                              8900 Freeport Pkwy                                       Irving            TX                         75063                                       VIA FIRST CLASS MAIL
OCI International                                                                                                                                                                               VIA FIRST CLASS MAIL
Inc.                   Attn: Jake Hwang       11767 Katy Fwy     Suite 1140                            Houston           TX                         77079                 jake@ocii.net         & EMAIL
Office of the          Attn: Michael B.       U.S. Department of 950 Pennsylvania
Attorney General       Mukasey                Justice            Ave NW                                Washington        DC           20530-0001                                                VIA FIRST CLASS MAIL
Office of the United
States Attorney for
the District of        c/o US Attorneys
Delaware               Office                 Hercules Building     1313 N Market St                   Wilmington        DE                         19801                                       VIA FIRST CLASS MAIL
Official Committee
of Unsecured                               Attn: Sloan              2393 S Congress                                                                                       sloan@banyanplasti VIA FIRST CLASS MAIL
Creditors              c/o Banyan Plastics Sherman                  Ave                Suite 200       West Palm Beach   FL                         33406                 cs.com             & EMAIL
Official Committee
of Unsecured                               Attn: Sloan              2393 S Congress                                                                                       sloan@banyanplasti    VIA FIRST CLASS MAIL
Creditors              c/o Banyan Plastics Sherman                  Ave                Suite 200       West Palm Beach   FL                         33406                 cs.com                & EMAIL
                                                                                                                                                                          carolina.velarde@b
Official Committee     c/o Bantam                                                                                                                                         antaminc.com;
of Unsecured           Materials                                  4207 Ste. Catherine                                                                                     vytas.gruodis@bant    VIA FIRST CLASS MAIL
Creditors              International          Attn: Vytas Gruodis St W                Suite 202        Westmount         QC           H3Z 1P6               Canada        aminc.com             & EMAIL
Official Committee
of Unsecured           c/o Hogan Lovells                                                                                                                                  pieter.vantol@hoga VIA FIRST CLASS MAIL
Creditors              US LLP                 Attn: Pieter Van Tol 390 Madison Ave                     New York          NY                         10017                 nlovells.com       & EMAIL
Official Committee
of Unsecured           c/o rPlanet Earth      Attn: Robert                                                                                                                bob@rplanetearth.c    VIA FIRST CLASS MAIL
Creditors              Los Angeles LLC        Daviduk               5300 S Boyle Ave                   Vernon            CA                         90058                 om                    & EMAIL
                                                                                                                                                                          mark@replenysh.co
Official Committee                                                                                                                                                        m;
of Unsecured                                                                                                                                                              legal@replenysh.co    VIA FIRST CLASS MAIL
Creditors              c/o Replenysh Inc.     Attn: Mark Armen      PO Box 515381      PMB 83530       Los Angeles       CA           90051-6681                          m                     & EMAIL


In re: CarbonLite Holdings LLC et al.
Case No. 21‐10527 (JTD)                                                                                                                                                                                              Page 3 of 6
                                                                     Case 21-10527-JTD                  Doc 489           Filed 05/21/21        Page 7 of 9
   Creditor Name           Attention              Address 1            Address 2          Address 3             City          State          Zip               Country       Email Address         Service Method
                                                                                                                                                                         carolina.velarde@b
Official Committee    c/o Bantam                                                                                                                                         antaminc.com;
of Unsecured          Materials                                  4207 Ste. Catherine                                                                                     vytas.gruodis@bant    VIA FIRST CLASS MAIL
Creditors             International          Attn: Vytas Gruodis St W                Suite 202        Westmount          QC           H3Z 1P6              Canada        aminc.com             & EMAIL
                                                                                                                                                                         mark@replenysh.co
Official Committee                                                                                                                                                       m;
of Unsecured                                                                                                                                                             legal@replenysh.co    VIA FIRST CLASS MAIL
Creditors             c/o Replenysh Inc.     Attn: Mark Armen      PO Box 515381      PMB 83530       Los Angeles        CA           90051-6681                         m                     & EMAIL
                                                                                                                                                                         nevrard@exactstaff.
                                                                                                                                                                         com;
                                                                                                                                                                         gordonsmith17@ya
Official Committee                                                                                                                                                       hoo.com;
of Unsecured                                                       23901 Calabasas                                                                                       kgoodwin@exactsta     VIA FIRST CLASS MAIL
Creditors             c/o Exact Staff Inc.   Attn: Gordon Smith    Rd                 Suite 1085      Calabasas          CA                        93201                 ff.com                & EMAIL
Official Committee
of Unsecured          c/o rPlanet Earth      Attn: Robert                                                                                                                bob@rplanetearth.c VIA FIRST CLASS MAIL
Creditors             Los Angeles LLC        Daviduk               5300 S Boyle Ave                   Vernon             CA                        90058                 om                 & EMAIL
Olympic Wire &
Equipment Co. Inc.                           PO Box 3227                                              Newport Beach      CA                        92659                                       VIA FIRST CLASS MAIL

Orion Energy
Partners Investment c/o Latham &             Attn: Andrew C.                                                                                                             andrew.ambruoso@ VIA FIRST CLASS MAIL
Agent LLC           Watkins LLP              Ambruoso, Esq.        885 Third Ave                      New York           NY                        10022                 lw.com           & EMAIL

Orion Energy
Partners Investment c/o Latham &             Attn: James                                                                                                                 james.ktsanes@lw.c VIA FIRST CLASS MAIL
Agent LLC           Watkins LLP              Ktsanes, Esq.         330 N Wabash Ave Suite 2800        Chicago            IL                        60611                 om                 & EMAIL
                                             Attn: Jeffrey E.
Orion Energy                                 Bjork, Esq. &                                                                                                               jeff.bjork@lw.com;
Partners Investment c/o Latham &             Nicholas J.                                                                                                                 nicholas.messana@     VIA FIRST CLASS MAIL
Agent LLC           Watkins LLP              Messana, Esq.         355 S Grand Ave    Suite 100       Los Angeles        CA                        90071                 lw.com                & EMAIL
                                                                                                                                                                         akramer@otterbour
                      Attn: Andrew M.                                                                                                                                    g.com;
                      Kramer & David E.                                                                                                                                  dmorse@otterbourg     VIA FIRST CLASS MAIL
Otterbourg P.C.       Morse                  230 Park Ave                                             New York           NY           10169-0075                         .com                  & EMAIL
Pennsylvania Office
of the Attorney
General                                      Strawberry Square     16th Floor                         Harrisburg         PA                        17120                                       VIA FIRST CLASS MAIL
Pension Benefit     Office of the
Guaranty Corp.      General Counsel          1200 K St NW                                             Washington         DC           20005-4026                                               VIA FIRST CLASS MAIL
Pinnpack P LLC &
Pinnpack Packaging                           200 Ashford Center                                                                                                                                VIA FIRST CLASS MAIL
LLC                 Attn: Villard Bastien    N                  Suite 215                             Atlanta            GA                        30338                 vbastien@me.com       & EMAIL
                                             15450 Salt Lake
Plastic Express       Attn: Monica Ruiz      Ave                                                      City of Industry   CA                        91745                                    VIA FIRST CLASS MAIL
Plastic Recycling                                                                                                                                                                           VIA FIRST CLASS MAIL
Corp of California    Attn: Sally Houghton PO Box 1400                                                Suisun City        CA           94585-4400                         shoughton@prcc.biz & EMAIL
PNC Equipment                              655 Business
Finance LLC                                Center Dr                                                  Horsham            PA                        19044                                       VIA FIRST CLASS MAIL
                      Attn: Heather
Polyquest Inc.        Mercer               1979 Eastwood Rd        Suite 201                          Wilmington         NC                        28403                                       VIA FIRST CLASS MAIL

PQ Recycling, a                                                                                                                                                          meganadams@poly       VIA FIRST CLASS MAIL
Polyquest Company Attn: Megan Adams 1979 Eastwood Rd               Suite 201                          Wilmington         NC                        28403                 quest.com             & EMAIL
Quality Freight   Attn: Philip                                                                                                                                           pwojtuniecki@qfltea   VIA FIRST CLASS MAIL
Logistics Inc.    Wojtuniecki       24649 Mound Rd                                                    Warren             MI                        48091                 m.com                 & EMAIL

                                                                                                                                                                         sales@repetinc.com
                      Attn: Jui-Li Yen &     14207 Monte Vista                                                                                                           ;                  VIA FIRST CLASS MAIL
RePET Inc.            Jay Chein              Ave                                                      Chino              CA                        91710                 jchou@repetinc.com & EMAIL

Secretary of                                 15th & Pennsylvania
Treasury                                     Ave NW                                                   Washington         DC                        20220                                       VIA FIRST CLASS MAIL



In re: CarbonLite Holdings LLC et al.
Case No. 21‐10527 (JTD)                                                                                                                                                                                             Page 4 of 6
                                                                 Case 21-10527-JTD                 Doc 489          Filed 05/21/21      Page 8 of 9
  Creditor Name            Attention          Address 1            Address 2         Address 3              City        State          Zip           Country     Email Address           Service Method
Securities &          c/o Office of
Exchange              General Counsel-    Attn: Michael A.                                                                                                     secbankruptcy-ogc- VIA FIRST CLASS MAIL
Commission            Bankruptcy          Berman               100 F Street NE                   Washington        DC                        20549             ado@sec.gov        & EMAIL
Securities &
Exchange              Attn: Marc Berger,                                                                                                                       bankruptcynoticesch VIA FIRST CLASS MAIL
Commission            Regional Director   Brookfield Place     200 Vesey St      Suite 400       New York          NY           10281-1022                     r@sec.gov           & EMAIL
Securities &          Attn: Mark
Exchange              Schonfeld, Regional 3 World Financial
Commission            Director            Center               Suite 400                         New York          NY           10281-1022                                           VIA FIRST CLASS MAIL
                                                                                                                                                               sena.customersupp
                                                                                                                                                               ort@shell.com;
                                                                                                                                                               travis.torrence@she
                                                                                                                                                               ll.com;
Shell Energy North Attn: Bankruptcy &     150 N Dairy Ashford                                                                                                  nashira.parker@she    VIA FIRST CLASS MAIL
America LP         Credit                 Rd                  Building F                         Houston           TX                        77079             ll.com                & EMAIL
Shermco Industries                                                                                                                                             ajones@shermco.co     VIA FIRST CLASS MAIL
Inc                Attn: Allison Jones    PO Box 540545                                          Dallas            TX                        75354             m                     & EMAIL

Signature Business
Leasing LLC                               225 Broadhollow Rd Suite 132W                          Melville          NY                        11747                               VIA FIRST CLASS MAIL
Sorema Division of    c/o Freeborn &      Attn: Jason J. Ben,                                                                                                                    VIA FIRST CLASS MAIL
Previero N. srl.      Peters LLP          Esq.                311 S Wacker Dr    Suite 3000      Chicago           IL                        60606             jben@freeborn.com & EMAIL
Southern California   Attn: Director or
Edison Company        Officer             10060 Telegraph Rd                                     Ventura           CA                        93004                                VIA FIRST CLASS MAIL
                                                                                                                                                               fdavis@hsblawfirm.
                                                                                                                                                               com;
                                                                                                                                                               hharrington@hsblaw
                                                                                                                                                               firm.com;
                                                                                                                                                               mphillips@mmwr.co
                                                                                                                                                               m; marc-phillips-
                                                                                                                                                               8177@ecf.pacerpro.
                                                                                                                                                               com;
Starlinger & Co.      c/o Haynsworth      Attn: Frank T. Davis                                                                                                 smcguffin@hsblawfi VIA FIRST CLASS MAIL
Gesellschaft M.B.H.   Sinkler Boyd PA     III                  1201 Main St      2nd Floor       Greenville        SC                        29601             rm.com             & EMAIL
Stonebriar
Commercial
Finance LLC                               5601 Granite Pkwy    Suite 1350                        Plano             TX                        75024                                   VIA FIRST CLASS MAIL
Susquehanna
Commercial
Finance Inc.                              2 Country View Rd    Suite 300                         Malvern           PA                        19355                                   VIA FIRST CLASS MAIL
Texas Office of the
Attorney General                          300 W 15th St                                          Austin            TX                        78701                                   VIA FIRST CLASS MAIL
Toyota Industries
Commercial
Finance Inc.                              PO Box 9050                                            Dallas            TX           75019-9050                                           VIA FIRST CLASS MAIL
Toyota Motor
Corporation                               PO Box 3457                                            Torrance          CA                        90510                                   VIA FIRST CLASS MAIL
UMB Bank N.A., as
Trustee                                   120 S Sixth St       Suite 1400                        Minneapolis       MN                        55402                                 VIA FIRST CLASS MAIL
UMB Bank N.A., in                                                                                                                                              michael.messersmit
its separate                                                                                                                                                   h@arnoldporter.com
capacities as TX                                                                                                                                               ;
DIP Agent, PA DIP                         Attn: Michael D.                                                                                                     sarah.gryll@arnoldp
Agent, TX Bonds                           Messersmith, Sarah                                                                                                   orter.com;
Trustee, and PA  c/o Arnold & Porter      Gryll, & Ginger                                                                                                      ginger.clements@ar VIA FIRST CLASS MAIL
Bonds Trustee    Kaye Scholer LLP         Clements           70 W Madison St     Suite 4200      Chicago           IL           60602-4231                     noldporter.com      & EMAIL
                 Attn: Shameka                                                                                                                                                     VIA FIRST CLASS MAIL
Waste Management Harney                1001 Fannin             Suite 4000                        Houston           TX                        77002             sharney@wm.com & EMAIL
Wells Fargo Bank
N.A.                                   PO Box 3072                                               Cedar Rapids      IA           52406-3072                                           VIA FIRST CLASS MAIL
WorldWide of New Attn: Lisa Lee & Jeff                                                                                                                                               VIA FIRST CLASS MAIL
York Inc.        SooHoo                169 Commack Rd          Suite 339                         Commack           NY                        11725             jeff@wwofny.com       & EMAIL




In re: CarbonLite Holdings LLC et al.
Case No. 21‐10527 (JTD)                                                                                                                                                                                   Page 5 of 6
                                                         Case 21-10527-JTD        Doc 489      Filed 05/21/21    Page 9 of 9
   Creditor Name            Attention       Address 1    Address 2   Address 3          City        State       Zip           Country     Email Address      Service Method
                      Attn: Robert S.
Young Conaway         Brady, Edwin J.                                                                                                   rbrady@ycst.com;
Stargatt & Taylor     Harron, & Kara                                                                                                    eharron@ycst.com; VIA FIRST CLASS MAIL
LLP                   Hammond Coyle     1000 N King St                           Wilmington    DE                     19801             kcoyle@ycst.com   & EMAIL




In re: CarbonLite Holdings LLC et al.
Case No. 21‐10527 (JTD)                                                                                                                                                       Page 6 of 6
